UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


TANEISHA HARPER,

             Plaintiff,

      v.                                            Civil Action No. 1:19-cv-2817 (CJN)

DISTRICT OF COLUMBIA, et al.,

             Defendants.


                                MEMORANDUM OPINION

       Taneisha Harper brings this action against the District of Columbia, Mayor Muriel

Bowser, and the Court Services and Offender Supervision Agency (“CSOSA”), seeking

compensation for the wrongful death of her common-law husband and asserting violations of his

Fifth Amendment and Fourteenth Amendment rights. See generally Compl., ECF No. 1-1.

Defendants District of Columbia and Bowser move to dismiss. See generally Defs. District of

Columbia and Mayor Muriel Bowser’s Mot. to Dismiss (“Mot.”), ECF No. 3. For the reasons

discussed below, the Motion is granted.

                                      I.     Background

       The facts giving rise to this action center around the tragic murder of Daniel Parker, who

was “brutally killed” in July 2017 by Dewayne Shorter, a convicted felon and parolee who

appears to have had numerous run-ins with law enforcement. E.g., Compl. ¶¶ 8–14, 20. 1




1
 On a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court must, of
course, accept well-pleaded facts in the Amended Complaint as true. See Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555–56(2007).



                                                1
       According to Harper, Shorter had an “extensive history of violent and dangerous

behavior.” Id. ¶ 14. As a result, CSOSA placed a GPS monitoring device on Shorter while he

was on parole. Id. In the weeks before Parker’s murder, Shorter threatened to use his AR-15

rifle against two police officers during an altercation. Id. ¶¶ 10–12. Harper claims that, despite

Shorter’s threats and his status as a convicted felon who had admitted to illegally possessing an

AR-15, law enforcement failed to search for and confiscate the weapon. See id. ¶ 13.

       Shortly thereafter, Shorter was arrested and placed in the custody of the Department of

Corrections (“DOC”), which removed Shorter’s ankle monitor and released him the next day

“back to the custody of CSOSA,” which in turn released Shorter to the public without replacing

the ankle monitor. See id. ¶¶ 15–17. Within ten hours of his release, Shorter—who had publicly

vowed to exact revenge on Parker for unexplained reasons—shot and killed Parker with the same

type of weapon and ammunition he had previously threatened to use against police officers. See
id. ¶¶ 10, 18–19. Shorter was subsequently arrested and charged for Parker’s murder. Id. ¶ 24.

       Harper initially filed suit in D.C. Superior Court, asserting three claims: wrongful death

as a result of CSOSA’s and the District’s negligence; violations of Parker’s Fifth Amendment

due process rights; and violations of Parker’s Fourteenth Amendment rights. See generally

Compl. 2 The District removed this action based on the constitutional claims, see Notice of

Removal, ECF No. 1, and subsequently moved to dismiss, see Mot.




2
 Harper initially appeared to bring this action on behalf of herself and Parker’s mother, Roberta
Parker. See generally Compl. As a pro se litigant, however, Harper cannot litigate on behalf of
another. After Harper retained counsel, it appears Roberta Parker was dropped as a plaintiff.
Harper’s counsel only entered an appearance on behalf of Harper, see Notice of Appearance,
ECF No. 4, and Roberta Parker’s name was dropped from the case caption and papers, see id.;
Pl.’s Resp. and Mem. of P. & A. to Defs.’ Mot., ECF No. 5.



                                                 2
                                      II.          Legal Standard

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), Harper must plead “enough facts to state a claim to relief that is plausible on

its face.” See Bell Atl. Corp. v. Twombly, 550 U.S. at 544, 570 (2007). 3 A claim is facially

plausible if “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (citing Twombly, 550 U.S. at 556). The Court must construe Harper's

Complaint “in the light most favorable to the plaintiff and accept as true all reasonable factual

inferences drawn from well-[pleaded] factual allegations.” Nicholson v. Spencer, 311 F. Supp.
3d 1, 3 (D.D.C. 2018) (citation omitted).

                                            III.      Analysis

                                     A.        Wrongful Death

       Harper alleges that the District’s negligence resulted in her husband’s wrongful death.

Compl. ¶¶ 32–33. Generally, “[t]he elements of a cause of action for negligence are [1] a duty of

care owed by the defendant to the plaintiff, [2] a breach of that duty by the defendant, and [3]

damage to the interests of the plaintiff, [4] proximately caused by the breach.” Goolsby v.

District of Columbia, 354 F. Supp. 3d 69, 74 (D.D.C. 2019) (quoting Taylor v. District of

Columbia, 776 A.2d 1208, 1214 (D.C. 2001) (applying District of Columbia law to negligence

claim against the District)). The District focuses its arguments on the first prong, contending that


3
 Harper’s Response to the Motion to Dismiss erroneously cites to the “no set of facts” language
contained in Conley v. Gibson. See 355 U.S. 41, 45–46 (1957) (“[A] complaint should not be
dismissed . . . unless it appears beyond doubt that the plaintiff can prove no set of facts in support
of his claim which would entitle him to relief.”). But, as is well established by now, Conley’s
“no set of facts” language “is best forgotten as an incomplete, negative gloss on an accepted
pleading standard: once a claim has been stated adequately, it may be supported by showing any
set of facts consistent with the allegations in the complaint.” Id.



                                                      3
the public duty doctrine shields the District from liability because it absolves municipalities of

any duty to protect specific individuals except in rare cases. See Mot. at 6–8.

       The public duty doctrine derives from

               the fundamental principle that a government and its agents are under
               no general duty to provide public services, such as police protection,
               to any particular individual citizen. . . . The duty to provide public
               services is owed to the public at large, and, absent a special
               relationship between the police and an individual, no specific legal
               duty exists.

Warren v. District of Columbia, 444 A.2d 1, 3 (D.C. 1981) (internal quotation marks and citation

omitted). In the District’s view, it had no specific duty to protect Parker and therefore cannot be

liable for any negligent acts that may have led to his death. See Mot. at 6–8.

       Harper counters by arguing that the D.C. Council has narrowed the application of the

doctrine beyond its traditional reach. See Pl.’s Resp. and Mem. of P. & A. to Defs.’ Mot.

(“Resp.”) at 6–7, ECF No. 5 (citing D.C. Code § 5-401.02 (2020)). The relevant portion of the

D.C. Code states:

               The Council ratifies the interpretation and application of the public
               duty doctrine by the District of Columbia Court of Appeals up
               through the decision of . . . September 25, 2014, in Allen v. District
               of Columbia, [100 A.3d 63 (D.C. 2014), reh’g en banc granted,
               opinion vacated, No. 10-CV-1425, 2015 WL 5725532 (D.C. June
               15, 2015)], No. 10-CV-1424, and extends the public duty doctrine
               to claims against the District for the actions of contractors and their
               employees . . . .

§ 5-401.02.

       As the District rightly points out, the plain text of the D.C. Code makes clear that the

Council was codifying the doctrine as applied in Allen. See Defs. The District of Columbia and

Mayor Muriel Bowser’s Reply to Pl.’s Opp’n to Defs.’ Mot. to Dismiss (“Reply”) at 2, ECF

No. 6. Harper cannot point to anything in the text to support her argument that the Code was

enacted to narrow the public duty doctrine.


                                                 4
       At issue in Allen was whether the public duty doctrine should shield from liability

medical services personnel and emergency medical technicians (EMTs) who were assigned to

provide on-site monitoring of firefighter candidates during the administration of a physical

ability test. Allen, 100 A.3d at 68–70. Concluding that the public duty doctrine applied was

generally triggered by the claim, the Allen court then examined whether the doctrine’s “special

relationship” or “special duty” exception applied. This exception requires a plaintiff to “allege

and prove two things: (1) a direct or continuing contact between the injured party and a

governmental agency or official, and (2) a justifiable reliance on the part of the injured party.”
Id. at 70 (internal quotation marks and citation omitted). Although the decedent in Allen had

repeated contacts with the District in the course of his application process, the court held he was

still unable to establish direct or continuing contacts in part because “[e]ven a series of contacts

over a period of time between a public agency and an injured or endangered person is not enough

to establish a special relationship, absent some showing that the agency assumed a greater duty

to that person . . . .” Id. (citation omitted). Because “any individual could have applied to be a

firefighter, and the District would have corresponded with that person to the same extent,” the

court rejected the argument that the District assumed a greater duty to the decedent. Id. at 71.

The court further held that even if the decedent had a special relationship with the District’s fire

recruitment personnel as a prospective employee, plaintiffs could not show that such a

relationship extended to the EMTs’ alleged errors during the medical emergency. See id.

at 72–73. And plaintiffs were unable to meet the justifiable reliance prong because, on summary

judgment, they failed to present evidence that the decedent acted or failed to act in a particular

way because of the presence of EMTs. See id. at 74–75.




                                                  5
        What remains at issue here, then, is whether the special relationship exception 4

overcomes the application of the public duty doctrine. It does not. Harper does not allege that

there was any relationship between Parker and the District, let alone one that was sufficiently

close to satisfy Allen. The most generous reading of the Complaint is that Parker’s safety should

have been on the District’s radar because Shorter was a convicted felon who was not permitted to

own a gun and the community (including the District and CSOSA) knew that Shorter had

previously “vowed revenge” on Parker. Compl. ¶¶ 19, 27. But even assuming the District knew

that Shorter posed a danger to Parker in particular, id. ¶ 27, “the mere fact that an individual has

emerged from the general public and become an object of the special attention of public

employees does not create a relationship which imposes a special legal duty,” Allen, 100 A.3d at

72 (citing Hines v. District of Columbia, 580 A.2d 133, 136 (D.C. 1990)). And Harper certainly

has not alleged that Parker justifiably relied on the District’s protection, as there are no

indications that Parker acted or failed to act in a certain way because of any relationship with the

District.

        Harper separately urges the Court to refrain from applying the doctrine on public policy

grounds. See Resp. at 7. She argues that the doctrine “would result in a blanket immunity for a

municipality for gross and flagrant negligent acts” and “would leave citizens powerless and

defenseless to the whims and inadequacies of government agencies.” Id. But Harper assumes



4
  The D.C. Court of Appeals has recognized other exceptions to the public duty doctrine based
on the existence of “a statute that prescribes ‘mandatory acts clearly for the protection of a
particular class of persons,’” Hines v. District of Columbia, 580 A.2d 133, 138 (D.C. 1990)
(quoting Turner v. District of Columbia, 532 A.2d 662, 667 (D.C. 1987)), or where there is an
“‘active use’ of a private citizen in the investigation, arrest, or prosecution of a criminal,” id. at
137 (quoting Morgan v. District of Columbia, 468 A.2d 1306, 1312–13 (D.C. 1983)). But
Harper does not argue that these, or any other, exceptions apply, and thus the Court need not
address them.



                                                   6
that the District is advocating for a broader reading of the doctrine, which it is not. The District’s

interpretation of the doctrine aligns with the clear text of the D.C. Code and the holdings of the

D.C. Court of Appeals, which has already weighed the public policy concerns Harper has

articulated:

               Establishment by the Court of a new, privately enforceable duty to
               use reasonable diligence in the performance of public functions
               would not likely improve services rendered to the public. The
               creation of direct, personal accountability between each government
               employee and every member of the community would effectively
               bring the business of government to a speedy halt, “would dampen
               the ardor of all but the most resolute, or the most irresponsible in the
               unflinching discharge of their duties,” and dispatch a new generation
               of litigants to the courthouse . . . . An enormous amount of public
               time and money would be consumed in litigation of private claims
               rather than in bettering the inadequate service which draws the
               complaints.

Warren v. District of Columbia, 444 A.2d at 3, 8–9 (quoting and adopting certain portions of

lower court’s ruling) (other citations omitted).

        Warren and subsequent case have themselves involved “distressing facts,” Hines,
580 A.2d at 137, and yet, the Court of Appeals and D.C. Council have not only continued to

uphold the doctrine, but have applied it more expansively, see Goolsby, 354 F. Supp. 3d at 75

(collecting cases); see also Allen, 100 A.3d at 70 (“As we have previously recognized, ‘[t]he

District of Columbia should be free to exercise its police power for the benefit of the general

public without the fear that . . . [it] may forfeit its immunity under the public duty doctrine[.]’”

(first and last alterations in original) (citation omitted)). This Court is, of course, bound by those

determinations, regardless of how concerning the allegations in this case may be. “[I]t is easy to

condemn the [alleged] failings of the police,” but ultimately, “the desire for condemnation

cannot satisfy the need for a special relationship out of which a duty to [Parker] arises.” Warren,




                                                   7
444 A.2d at 4. Because Harper has been unable to show that the District had a duty to Parker,

her wrongful death claim fails as a matter of law.

                                  B.      Constitutional Claims

       Harper also alleges that the “negligent behavior” of CSOSA and the District “resulted in

denial of Mr. Parker's right to life, liberty, and property,” in violation of his Fifth Amendment

Due Process rights, and in the denial of his “right to equal protection under the law,” in violation

of the Fourteenth Amendment. Compl. ¶¶ 34–37.

       The District argues that the Fourteenth Amendment does not apply to the District, Mot. at

10–11; that Harper does not allege any substantive due process or discrimination in violation of

the Fifth Amendment, Mot. at 9–11; and that Harper fails to establish a basis for municipal

liability for any substantive due process violation, Mot. at 8.

       1.      Equal Protection

       Defendants are correct that Harper cannot assert Fourteenth Amendment claims against

the District. See Mot. at 10. Section 1983 equal protection claims generally fall under the rubric

of the Fourteenth Amendment, but “[b]ecause the District of Columbia is a political entity

created by the federal government, it is subject to the Fifth Amendment and not the Fourteenth,

which applies to the States.” Shuler v. District of Columbia, 744 F. Supp. 2d 320, 324 n.3

(D.D.C. 2010) (citing Propert v. District of Columbia, 948 F.2d 1327, 1330 n.5 (D.C. Cir.

1991)); see also Butera v. District of Columbia, 235 F.3d 637, 645 n.7 (D.C. Cir. 2001). Harper

does not appear to take a different view. See generally Resp.

       Although Harper explicitly asserts a discrimination claim under the Fourteenth

Amendment, it is not entirely clear whether she also intends to do so under the Fifth

Amendment. See Davis v. Passman, 442 U.S. 228, 242 (1979) (“[T]his Court has already settled

that a cause of action may be implied directly under the equal protection component of the Due


                                                  8
Process Clause of the Fifth Amendment in favor of those who seek to enforce this constitutional

right.”) (citations omitted). Because Harper filed the Complaint pro se and only later retained

counsel, the Court is required to construe the Complaint liberally, Reid v. Inch, 920 F.3d 828,

830 (D.C. Cir. 2019), and must “hold [it] to less stringent standards than formal pleadings

drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 521 (1972). The Court therefore construes

Count III as alleging an equal-protection violation under the Fifth Amendment.

       Ultimately, however, whether Harper asserts a Fifth or Fourteenth Amendment claim is

irrelevant because Harper does not allege an equal protection violation. “Where the claim is

invidious discrimination in contravention of the . . . Fifth Amendment[] . . . the plaintiff must

plead and prove that the defendant acted with discriminatory purpose . . . on account of race,

religion, or national origin.” Shuler, 744 F. Supp. 2d at 324 (quoting Iqbal, 556 U.S. at 676)

(alterations and omissions in original). The Complaint never alleges that Defendants acted with

discriminatory purpose in removing and not replacing Shorter’s ankle monitor. The Complaint

does not allege that Parker was targeted for his race, religion, or national origin. And it does not

allege that Defendants’ failure to confiscate Shorter’s weapon was the result of a discriminatory

motive. Indeed, as Defendants point out, the Complaint repeatedly focuses on Defendants’

alleged negligence, which cannot be squared with the contention that their actions were the

product of discriminatory intent. See Mot. at 10–11.

       2.      Substantive Due Process

       Harper also asserts a substantive due process violation, which appears to be based on the

District’s deliberate indifference to the risk that Shorter posed to Parker. See Compl. ¶¶ 34–35;

Resp. at 8. Such a claim requires an “action pursuant to official municipal policy of some nature

[that] caused a constitutional tort.” Collins v. City of Harker Heights, 503 U.S. 115, 121 (1992)




                                                  9
(citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)). 5 This two-step

inquiry requires the Court to assess “whether the complaint states a claim for a predicate

constitutional violation” and if such a violation was caused by a municipality’s custom or policy.

Baker v. District of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (citations omitted). 6

       It is unclear whether Harper even states a predicate violation to satisfy the first prong.

She asserts generally that the District’s “negligent behavior resulted in the denial of Mr. Parker’s

right to life, liberty, and property.” Compl. ¶ 35. But “[t]he Due Process Clause . . . is ‘phrased

as a limitation on the [District’s] power to act, not as a guarantee of certain minimal levels of

safety and security.” Butera, 235 F.3d at 647 (quoting DeShaney v. Winnebago Cty. Dep’t of

Soc. Servs., 489 U.S. 189, 195 (1989)). The Supreme Court has repeatedly made clear that “the

due process right ‘does not transform every tort committed by a state actor into a constitutional

violation.’” Harvey v. District of Columbia, 798 F.3d 1042, 1050 (D.C. Cir. 2015) (quoting

DeShaney, 489 U.S. at 202). To be sure, there are limited circumstances in which “the

Constitution imposes upon the [District] affirmative duties of care and protection with respect to

particular individuals,” such as when it takes a person into custody. Butera, 235 F.3d at 647–648

(internal quotation marks and citation omitted). Harper, however, does not—and likely cannot—


5
  The District is treated as a municipality under § 1983. See Baker v. District of Columbia, 326
F.3d 1302 (D.C. Cir. 2003) (assessing whether plaintiff stated a claim for municipal liability in a
lawsuit against the District).
6
  Harper must also allege that “the District of Columbia’s conduct was ‘so egregious, so
outrageous, that it may fairly be said to shock the contemporary conscience.’” Butera v. District
of Columbia, 235 F.3d 637, 651 (D.C. Cir. 2001) (quoting Cty. of Sacramento v. Lewis, 523 U.S.
833, 847 n.8 (1998)). Even here, where a plaintiff alleges that “a government official failed to
act,” the claim of deliberate indifference “must still be conscience-shocking in order to state a
substantive due process claim.” Estate of Phillips v. District of Columbia, 455 F.3d 397, 403
(D.C. Cir. 2006) (emphasis added). Where the defendant “has a heightened obligation toward
the [injured party],” there is a “lower threshold for meeting the shock the conscience test,” but
for the reasons discussed below, this lower standard does not apply here. Id. (citation omitted).



                                                 10
allege that this is one of the circumstances in which the District had an affirmative duty to

protect Parker.

       Perhaps for this reason, Harper struggles to identify the predicate violation. She alleges

that “CSOSA’s inability to monitor Mr. Shorter’s movements . . . was the direct and proximate

cause of Mr. Parker’s death.” Compl. ¶ 28 (emphasis added). Beyond that, however, the

Complaint is scant. Harper does not explain how CSOSA’s inability to track Shorter makes the

District culpable in Parker’s death. She never alleges that—assuming the District or CSOSA had

replaced the tracker—Shorter’s movements would have been monitored in real-time. Nor does

she allege that even if CSOSA had been aware of Shorter’s location at the time he found Parker,

the District would have been both obligated to intervene and capable of preventing Parker’s

death. And even if she were able to make such claims, “failure to protect an individual from

private violence, even in the face of a known danger, [still] ‘does not constitute a violation of the

Due Process Clause.’” Butera, 235 F.3d at 647 (emphasis added) (quoting DeShaney, 489 U.S.

at 197). The Due Process Clause does not typically “confer [an] affirmative right to

governmental aid, even where such aid may be necessary to secure life, liberty, or protect

property interests of which the government itself may not deprive the individual.” Deshaney,
489 U.S. at 196 (holding county was not liable for failing to remove child from father’s custody

even though child suffered permanent brain damage resulting from father’s physical abuse and

county had previously received complaints of abuse).

       Even assuming Harper is able to state a constitutional violation, she certainly has not

alleged that the District is responsible for that violation. See Collins, 503 U.S. at 120 (noting that

most opinions discussing municipal policies have focused on question of whether municipality is

responsible for a violation in comparison to whether complaint alleged constitutional violation).




                                                 11
Here, too, Harper’s Complaint and Opposition are sparse and muddled, and although Harper

alludes to certain affirmative actions, it appears her substantive due process claim rests on the

District’s failure to act to prevent Shorter’s death. 7

        Critically, Harper does not identify any municipal policies relevant to this claim. Instead,

her theory of deliberate indifference (as described in her brief) rests on a conclusory argument

that a decision not to act may constitute an official policy. Resp. at 9 (citing Connick v.

Thompson, 563 U.S. 51, 60–62 (2011); City of Canton v. Harris, 489 U.S. 378, 395 (1989)

(O’Connor, J., concurring in part and dissenting in part)). The cases Harper relies on, however,

primarily involved allegations of constitutional violations arising from a municipality’s failure to

train its employees. See Connick, 563 U.S. 51 (whether municipality can be liable for failure to

adequately train prosecutors about Brady obligations); Canton, 489 U.S. 378 (whether

municipality can be liable for inadequate police training). And although a failure-to-train theory

is the “most common way of establishing deliberate indifference,” neither Harper’s Complaint

nor her Opposition explicitly raises it as a basis for liability. Harris v. Gov’t of D.C., No. CV 18-

2390, 2019 WL 3605877, at *4 (D.D.C. Aug. 6, 2019). In fact, Harper’s papers do not contain

any allegations whatsoever relating to any of the District’s training procedures, and she certainly

does not plead that the District’s training procedures were constitutionally inadequate.


7
  Compare Compl. ¶ 27 (alleging the District and CSOSA were negligent in “allowing Shorter to
be released without electronic monitoring”), and Resp. at 8 (recognizing that “[p]laintiffs who
seek to impose liability on local governments under § 1983 most prove that ‘action pursuant to
official municipal policy’ caused their injury” (citation omitted)), with id. at 9 (“[A] local
government’s decision not to act may rise to the level of an official government policy . . . when
a municipality is on active or constructive notice that a particular omission causes a deprivation
in constitutional rights . . . .”), and id. at 10 (“[T]he failure of the District of Columbia to act in
regards to confiscating an illegal assault weapon from a convicted violent felon and their [sic]
subsequent failure to adequately present a mountain of evidence of this violent felons [sic]
admitted possession of that weapon . . . resulted in this individuals [sic] ability to maintain
possession of this dangerous weapon . . . .”) (all emphases added).



                                                   12
       Harper cursorily suggests that the District should be liable for its inaction because it had

“actual or constructive notice that a particular omission caused a deprivation in constitutional

rights.” Resp. at 9 (citations omitted). A municipality can indeed be liable when it has “fail[ed]

to respond to repeated complaints about misconduct.” Harris, 2019 WL 3605877, at *4 (citing

Singh v. District of Columbia, 881 F. Supp. 2d 76, 87 (D.D.C. 2012)); see also Muhammad v.

District of Columbia, 584 F. Supp. 2d 134, 139 (D.D.C. 2008). But again, Harper does not

allege that there was any pattern of misconduct, let alone plead facts demonstrating such a

pattern. See Harris, 2019 WL 3605877, at *4 (citing Cherry v. District of Columbia, 330 F.

Supp. 3d 216, 226 (D.D.C. 2018)). And, relatedly, she does not adequately define the “particular

omission that caused a deprivation” or allege that the District had any notice—actual or

otherwise—of such an omission.

       Boiled down, Harper’s theory of liability is the very same one she purports not to be

asserting: that of respondeat superior. Recognizing that she cannot pursue such a theory in a

§ 1983 action against a municipality, Harper tries to disguise her claim by arguing broadly that

the city has embraced a policy of inaction. See Resp. at 8. She relies on a series of alleged

missteps and inactions that culminated in Parker’s untimely death: the DOC’s failure to detain

Shorter and its removal of Shorter’s monitoring device, Compl. ¶¶ 17, 27–28; the District’s

failure to confiscate Parker’s weapon and failure to “adequately present a mountain of evidence”

of Shorter’s possession of an illegal firearm, Resp. at 10; and CSOSA’s “fail[ure] to place

electronic monitoring on” Shorter, id. at 10. But such an approach—divorced from any link to a

government policy or custom or failure to respond to a pattern of misconduct—impermissibly

seeks to impute various negligent acts to the District. See Collins, 503 U.S. at 128 (emphasizing

that the Due Process clause cannot be used to “supplant traditional tort law”) (citations omitted)).




                                                13
        While the Court is “moved by natural sympathy in a case like this,” the Supreme Court

has stressed that in these situations, “the harm was inflicted not by the [s]tate[,] . . . .[and t]he

most that can be said of the state functionaries in this case is that they stood by and did nothing

when suspicious circumstances dictated a more active role for them.” DeShaney, 489 U.S. at

203. Shorter’s violent history and threats should perhaps have spurred the District into increased

diligence. But the government’s alleged inaction here is not sufficient to state a substantive due

process claim.

                                          IV.     Conclusion

        For the foregoing reasons, Defendants’ Motion to Dismiss is GRANTED. 8



DATE: April 21, 2020
                                                                 CARL J. NICHOLS
                                                                 United States District Judge




8
  To this day, it appears only the District was served with the Complaint; there is no proof of
service on CSOSA or Bowser on either the D.C. Superior Court docket (Harper v. District of
Columbia, 2019 CA 004936 (D.C. Super. Ct. filed July 26, 2019)) or this Court’s docket.
Plaintiff moved for an extension of time to serve CSOSA, see ECF No. 8, which this Court
granted. See Min. Order (Apr. 16, 2020). This Opinion therefore addresses the claims against
the District and Bowser only, although some of the allegations against these Defendants are
intertwined with the allegations against CSOSA.

Bowser does not challenge service but argues that because this suit is against her in her official
capacity, it is to be treated as a suit against the District of Columbia and should be dismissed as
to her. Mot. at 5 (quoting Freeman v. District of Columbia, 60 A.3d 1131, 1145 (D.C. 2012)).
Harper appears to agree that the suit against Bowser is duplicative and consents to her dismissal.
See Resp. at 10. The Complaint is therefore also dismissed as to Mayor Bowser.



                                                   14